Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Request for Reconsideration filed on 02/22/2022 has been entered.
Claims 1-20 have been examined.

Response to Arguments
As per independent claim 1, the applicant contends that Takefman et al. disclose that the CPIO DIMM (e.g., the non-volatile memory system) includes error correction circuitry in order to utilize the BCH error correction codes. Takefman et al. do not appear to disclose that the CPIO DIMM is devoid of error correction circuitry.
The examiner respectfully disagrees and would like to point out that Takefman et al. teach a non-volatile memory system that is devoid of error correction logic (para. 50, non-volatile memory; fig. 17, fig. 23, para. 158, host ECC checker and generator; para. 188, the Swizzler and Host ECC Checker and Generator (SHECC) performs ECC calculations to protect/validate data going to the host; para. 195, the host may detect a valid internal bit error in the host-facing memory array, when an internal bit error is detected, the host tries to correct it).
The applicant also contends that Takefman teaches away from coupling of the non-volatile memory system to the host via a PCIe bus, one of ordinary skill in the would not be motivated to combine Takefman and Rupanagunta, as such a combination would defeat the intended purpose of Takefman by rendering the benefits disclosed therein inoperable.
The examiner respectfully disagrees and would like to point out that Takefman et al. teach coupling of the non-volatile memory system to the host via a PCIe (fig. 15, para. 152, host, read command; para. 154, the PCI-E block receives the requested read data from the solid state drive (SSD); para. 44, SSD, a non-volatile data storage unit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM) in view of Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and RUPANAGUNTA et al. (US 20170242820 A1, USING A PROPRIETARY FRAMEWORK ON A STANDARDS-BASED EMBEDDED DEVICE).

As per claim 1, Takefman et al. teach a method, comprising: receiving, by a host computing system, data that comprises a plurality of uncorrected bits from a non-volatile memory system that is devoid of error correction logic and is coupleable to the host computing system via a peripheral component interconnect express (PCIe); and performing, using error correction logic resident on the host computing system, an initial error correction operation on the data 
(para. 50, non-volatile memory; fig. 17, fig. 23, para. 158, host ECC checker and generator; 
para. 188, the Swizzler and Host ECC Checker and Generator (SHECC) performs ECC calculations to protect/validate data going to the host; para. 191, reads from the host-facing memory array, computes the ECC and compares, the ECC pass or fail flag; para. 195, the host may detect a valid internal bit error in the host-facing memory array, when an internal bit error is detected, the host tries to correct it; fig. 15, para. 152, host, read command; para. 154, the PCI-E block receives the requested read data from the solid state drive (SSD); para. 44, SSD, a non-volatile data storage unit).
However Takefman et al. do not explicitly teach determining an acceptable error range for the data based at least in part on an application associated with the data, performing an initial error correction operation on the data based at least in part on the acceptable error range.
Pandey in an analogous art teaches determining an acceptable error range for the data based at least in part on an application associated with the data, performing an initial error correction operation on the data based at least in part on the acceptable error range (paragraph 49, BER rate requirement for an application decreased, a higher BER is acceptable, error correction is adjusted to adapt to changes in the error management requirement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication with the teachings of Pandey by including additionally determining an acceptable error range for the data based at least in part on an application associated with the data, performing an initial error correction operation on the data based at least in part on the acceptable error range.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to correct errors in the data as needed by allowable errors for the application.
Takefman et al. teach the PCI-E block (para. 154).
Takefman et al. and Pandey do not explicitly teach a peripheral component interconnect 
express (PCIe) bus.
RUPANAGUNTA et al. in an analogous art teach a peripheral component interconnect 
express (PCIe) bus (fig. 1. Para. 26, a Peripheral Component Interconnect Express (PCIe) bus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication and
Pandey’s Patent Application Publication with the teachings of RUPANAGUNTA et al. by including additionally a peripheral component interconnect express (PCIe) bus.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity for higher maximum system bus throughput, lower I/O pin count and smaller physical footprint.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and RUPANAGUNTA et al. (US 20170242820 A1, USING A PROPRIETARY FRAMEWORK ON A STANDARDS-BASED EMBEDDED DEVICE) as applied to claim 1 above, and further in view of Yeung et al. (US 8659847 B1, “Component reuse for ITI cancellation”).

As per claim 2, Takefman et al., Pandey, RUPANAGUNTA et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Takefman et al., Pandey, RUPANAGUNTA et al. do not explicitly teach performing, using a processing device coupled to the memory system, an operation on the data in which at least some of the data is ordered, reordered, removed, or discarded prior to performing the initial error correction.
Yeung et al. in an analogous art teach performing, using a processing device coupled to the memory system, an operation on the data in which at least some of the data is ordered, reordered, removed, or discarded prior to performing the initial error correction (col. 3, lines 61-64, attenuated media level data signal is removed from the media level data prior to error correction decoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication and RUPANAGUNTA et al.’s Patent Application Publication with the teachings of Yeung et al. by including additionally performing, using a processing device coupled to the memory system, an operation on the data in which at least some of the data is ordered, reordered, removed, or discarded prior to performing the initial error correction.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to remove irrelevant information from the data.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and RUPANAGUNTA et al. (US 20170242820 A1, USING A PROPRIETARY FRAMEWORK ON A STANDARDS-BASED EMBEDDED DEVICE) as applied to claim 1 above, and further in view of CHOI (US 20170300239 A1, “MEDIA CONTROLLER AND DATA STORAGE APPARATUS INCLUDING THE SAME”).

As per claim 3, Takefman et al., Pandey and RUPANAGUNTA et al. substantially teach the claimed invention described in claim 1 (as rejected above).
Takefman et al. teaches performing, by the error correction logic resident on the host computing device, the initial error correction operation (fig. 17, fig. 23, para. 158, host ECC checker and generator; para. 191, reads from the host-facing memory array, computes the ECC and compares, the ECC pass or fail flag; para. 195, the host may detect a valid internal bit error in the host-facing memory array, when an internal bit error is detected, the host tries to correct it).
However Takefman et al., Pandey and RUPANAGUNTA et al. do not explicitly teach without performing an error correction operation using a media controller of the memory system.
CHOI in an analogous art teaches without performing an error correction operation using a media controller of the memory system (paragraph 23, media controller, read data, transmits the response packet (data) to the memory controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication and RUPANAGUNTA et al.’s Patent Application Publication with the teachings of CHOI by including additionally without performing an error correction operation using a media controller of the memory system.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform error correction by a host decoder.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and RUPANAGUNTA et al. (US 20170242820 A1, USING A PROPRIETARY FRAMEWORK ON A STANDARDS-BASED EMBEDDED DEVICE) as applied to claim 1 above, and further in view of Halbert et al. (US 20160117219 A1, “DEVICE, SYSTEM AND METHOD TO RESTRICT ACCESS TO DATA ERROR INFORMATION”).

As per claim 4, Takefman et al., Pandey and RUPANAGUNTA et al. substantially teach the claimed invention described in claim 1 (as rejected above).
Takefman et al. teaches encoding, using the error correction logic resident on the host computing system, the data that comprises the plurality of uncorrected bits such that a quantity of operations performed by the memory system on the data that comprises the plurality of uncorrected bits is reduced, as part of performing the initial error correction operation (para. 93, when the host system writes data to a memory module, it also writes a set of ECC bits; para. 192, SHECC (Swizzler and Host ECC Checker and Generator) receives data, computes the ECC and passes on for placement into the host-facing memories); decoding, using the error correction logic resident on the host computing system, the encoded data as part of performing the initial error correction operation (fig. 17, fig. 23, para. 158, host ECC checker and generator; para. 191, reads from the host-facing memory array, the ECC pass or fail flag; para. 195, the host may detect a valid internal bit error in the host-facing memory array, when an internal bit error is detected, the host tries to correct it).
However Takefman et al., Pandey and RUPANAGUNTA et al. do not explicitly teach a three-dimensional Crosspoint memory system.
Halbert et al. in an analogous art teach a three-dimensional Crosspoint memory system (paragraph 25, a three dimensional crosspoint memory device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication and RUPANAGUNTA et al.’s Patent Application Publication with the teachings of Halbert et al. by including additionally a three-dimensional Crosspoint memory system.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide higher performance and lower power consumption.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”), RUPANAGUNTA et al. (US 20170242820 A1, USING A PROPRIETARY FRAMEWORK ON A STANDARDS-BASED EMBEDDED DEVICE) and Halbert et al. (US 20160117219 A1, “DEVICE, SYSTEM AND METHOD TO RESTRICT ACCESS TO DATA ERROR INFORMATION”) as applied to claim 4 above, and further in view of Warren (US 20110060968 A1, “Systems and Methods for Implementing Error Correction in Relation to a Flash Memory”).

As per claim 5, Takefman et al., Pandey, RUPANAGUNTA et al. and Halbert et al. substantially teach the claimed invention described in claim 4 (as rejected above).
However Takefman et al., Pandey, RUPANAGUNTA et al. and Halbert et al. do not explicitly teach that encoding the received data further comprises encoding the data according to a first error correction scheme, and wherein decoding the encoded data further comprises decoding the encoded data according to the first error correction scheme.
Warren in an analogous art teaches that encoding the received data further comprises encoding the data according to a first error correction scheme, and wherein decoding the encoded data further comprises decoding the encoded data according to the first error correction scheme (paragraph 22, the error correction encoding circuit is operable to encode write data using Reed Solomon encoding, and to decode read data using Reed Solomon decoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication, RUPANAGUNTA et al.’s Patent Application Publication and Halbert et al.’s Patent Application Publication with the teachings of Warren by including additionally that encoding the received data further comprises encoding the data according to a first error correction scheme, and wherein decoding the encoded data further comprises decoding the encoded data according to the first error correction scheme.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to use an error correction scheme to encode and decode the data for error correction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”), RUPANAGUNTA et al. (US 20170242820 A1, USING A PROPRIETARY FRAMEWORK ON A STANDARDS-BASED EMBEDDED DEVICE) and Halbert et al. (US 20160117219 A1, “DEVICE, SYSTEM AND METHOD TO RESTRICT ACCESS TO DATA ERROR INFORMATION”) as applied to claim 4 above, and further in view of Inoue (US 5537429, “Error-correcting method and decoder using the same”).

As per claim 6, Takefman et al., Pandey, RUPANAGUNTA et al. and Halbert et al. substantially teach the claimed invention described in claim 4 (as rejected above).
However Takefman et al., Pandey, RUPANAGUNTA et al. and Halbert et al. do not explicitly teach that encoding the received data further comprises encoding the data according to a first error correction scheme, and wherein decoding the encoded data further comprises decoding the encoded data according to a second error correction scheme.
Inoue in an analogous art teaches that that encoding the received data further comprises encoding the data according to a first error correction scheme, and wherein decoding the encoded data further comprises decoding the encoded data according to a second error correction scheme (col. 5, lines 31-35, BCH encoded codewords, data decoded as Reed-Solomon codes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication, RUPANAGUNTA et al.’s Patent Application Publication
and Halbert et al.’s Patent Application Publication with the teachings of Inoue by including additionally that that encoding the received data further comprises encoding the data according to a first error correction scheme, and wherein decoding the encoded data further comprises decoding the encoded data according to a second error correction scheme.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to encode and decode data for error correction using different error correction schemes.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM) in view of Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and Tortorelli et al. (US 9799381 B1, Double-polarity memory read).

As per claim 7, Takefman et al. teaches an apparatus, comprising: an error correction component comprising hardware deployed on a host computing system wherein the error correction component is configured to execute instructions to: receive data that comprises a plurality of uncorrected bits from a non-volatile memory device that is devoid of error correction circuitry and coupleable to the host computing system and perform an initial error correction operation on the data that comprises the plurality of uncorrected bits (para. 50, non-volatile memory; fig. 17, fig. 23, para. 158, host ECC checker and generator; para. 188, the Swizzler and Host ECC Checker and Generator (SHECC) performs ECC calculations to protect/validate data going to the host; para. 191, reads from the host-facing memory array, computes the ECC and compares, the ECC pass or fail flag; para. 195, the host may detect a valid internal bit error in the host-facing memory array, when an internal bit error is detected, the host tries to correct it).
However Takefman et al. do not explicitly teach to determine an acceptable error range for the data based at least in part on an application associated with the data, perform an initial error correction operation on the data based at least in part on the acceptable error range.
Pandey in an analogous art teaches to determine an acceptable error range for the data based at least in part on an application associated with the data, perform an initial error correction operation on the data based at least in part on the acceptable error range (paragraph 49, BER rate requirement for an application decreased, a higher BER is acceptable, error correction is adjusted to adapt to changes in the error management requirement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication with the teachings of Pandey by including additionally to determine an acceptable error range for the data based at least in part on an application associated with the data, perform an initial error correction operation on the data based at least in part on the acceptable error range.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to correct errors in the data as needed by allowable errors for the application.
Takefman et al. and Pandey do not explicitly teach a memory device comprising a 
plurality of self-selecting memory cells.
Tortorelli et al. in an analogous art teach a memory device comprising a plurality of self-selecting memory cells (col. 28, lines 33-35, the memory devices include arrays of self-selector memory cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication and Pandey’s Patent Application Publication with the teachings of Tortorelli et al. by including additionally a memory device comprising a plurality of self-selecting memory cells.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide self-selecting memory cells that include memory cells that have a single chalcogenide material that serves as both the switch and storage element for the memory cell.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and Tortorelli et al. (US 9799381 B1, Double-polarity memory read) as applied to claim 7 above, and further in view of Pele et al. (US 20200042378 A1, “Data Dependent Allocation of Error Correction Resources”).

As per claim 8, Takefman et al., Pandey and Tortorelli et al. substantially teach the claimed invention described in claim 7 (as rejected above).
However Takefman et al., Pandey and Tortorelli et al. do not explicitly teach to assign an error correction priority score to the data that comprises the plurality of uncorrected bits, wherein the error correction priority score is based, at least in part, on a criticality of the data that comprises the plurality of uncorrected bits; and to perform the initial error correction operation on the data that comprises the plurality of uncorrected bits based, at least in part, on the error correction priority score.
Pele et al. in an analogous art teach to assign an error correction priority score to the data that comprises the plurality of uncorrected bits, wherein the error correction priority score is based, at least in part, on a criticality of the data that comprises the plurality of uncorrected bits; and to perform the initial error correction operation on the data that comprises the plurality of uncorrected bits based, at least in part, on the error correction priority score (paragraph 40, by allocating more error correction resources to certain portions of a data object, the likelihood of critical errors reduced; paragraph 57, Identifying data by relative priority in the data object, if a second portion of a data object has lower priority information than a first portion, priority data identifier 316 can identify such an arrangement, For example, a thumbnail within an image file is generally less important than the main portion(s) of the image itself. Accordingly, fewer error correction resources may be applied to the thumbnail than the main portion(s) of the image file; paragraph 59, High information region encoder allocates more error correction resources to portions of a data object that include more information relative to other portions; paragraph 85, each portion of the data object is then encoded, with more error correction resources allocated to higher priority portions and fewer error correction resources allocated to the lower priority portion; paragraph 87, extra parity bit decoder performs decoding of certain portions of a data object having extra parity bits allocated thereto (those portions having a high amount of information)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication and Tortorelli et al.’s patent with the teachings of Pele et al. by including additionally to assign an error correction priority score to the data that comprises the plurality of uncorrected bits, wherein the error correction priority score is based, at least in part, on a criticality of the data that comprises the plurality of uncorrected bits; and to perform the initial error correction operation on the data that comprises the plurality of uncorrected bits based, at least in part, on the error correction priority score.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to apply more error correction resources to data with high priority.

As per claim 9, Takefman et al., Pandey, Tortorelli et al. and Pele et al. teach the additional limitations.
Pele et al. teach to assign respective error correction priority scores to data that comprises the plurality of uncorrected bits and is stored by the memory device (paragraph 57, Identifying data by relative priority in the data object, if a second portion of a data object has lower priority information than a first portion, priority data identifier 316 can identify such an arrangement, For example, a thumbnail within an image file is generally less important than the main portion(s) of the image itself. Accordingly, fewer error correction resources may be applied to the thumbnail than the main portion(s) of the image file); perform the initial error correction operation on first data that comprises a first plurality of uncorrected bits based on the error correction priority score assigned to the first data having a first value; and cause the memory device to perform an initial error correction operation on second data that comprises a second plurality of uncorrected bits based on the error correction priority score assigned to the second data having a second value (paragraph 87, extra parity bit decoder performs decoding of certain portions of a data object having extra parity bits allocated thereto (those portions having a high amount of information), priority data decoder performs error checking and correction for portions having data of a lower priority).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”), Tortorelli et al. (US 9799381 B1, Double-polarity memory read) and Pele et al. (US 20200042378 A1, “Data Dependent Allocation of Error Correction Resources”) as applied to claim 9 above, and further in view of Lee (US 6510537 B1, “Semiconductor memory device with an on-chip error correction circuit and a method for correcting a data error therein”).

As per claim 10, Takefman et al., Pandey, Tortorelli et al. and Pele et al. substantially teach the claimed invention described in claim 9 (as rejected above).
However Takefman et al., Pandey, Tortorelli et al. and Pele et al. do not explicitly teach that the error correction component is further configured to cause performance of the initial error correction operation on first data and the initial error correction operation on the second data substantially concurrently.
Lee in an analogous art teaches that the error correction component is further configured to cause performance of the initial error correction operation on first data and the initial error correction operation on the second data substantially concurrently (col. 3, line 60 to col. 4, line 5, the plurality of data bits and the plurality of check bits are divided into at least a first and a second group. The method comprises sensing the plurality of data bits and the plurality of check bits from the memory cell array; simultaneously receiving the data and check bits of the first group and the data and check bits of the second group to generate a first and a second set of syndrome bits corresponding to the first and the second group of the data and check bits, respectively; decoding the first and the second set of syndrome bits to detect an error in the data bits of the first and the second group, respectively, and generating a first signal indicative of the presence or absence of the error in the data bits of the first group and a second signal indicative of the presence or absence of the error in the data bits of the second group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication, Tortorelli et al.’s patent and Pele et al.’s Patent Application Publication with the teachings of Lee by including additionally that the error correction component is further configured to cause performance of the initial error correction operation on first data and the initial error correction operation on the second data substantially concurrently.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to simultaneously perform error correction on a first group and a second group of data.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”) and Tortorelli et al. (US 9799381 B1, Double-polarity memory read) as applied to claim 7 above, and further in view of Warren (US 20110060968 A1, “Systems and Methods for Implementing Error Correction in Relation to a Flash Memory”).

As per claim 11, Takefman et al., Pandey and Tortorelli et al. substantially teach the claimed invention described in claim 7 (as rejected above).
However Takefman et al., Pandey and Tortorelli et al. do not explicitly teach an error correction code (ECC) encode component configured to encode the data according to at least one of a first error correction scheme (ECS) and a second ECS as part of performance of the error correction operation; and an ECC decode component configured to decode the data according to at least one of the first ECS and the second ECS as part of performance of the error correction operation.
Warren in an analogous art teaches an error correction code (ECC) encode component configured to encode the data according to at least one of a first error correction scheme (ECS) and a second ECS as part of performance of the error correction operation; and an ECC decode component configured to decode the data according to at least one of the first ECS and the second ECS as part of performance of the error correction operation (paragraph 22, the error correction encoding circuit is operable to encode write data using Reed Solomon encoding, and to decode read data using Reed Solomon decoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication and Tortorelli et al.’s patent with the teachings of Warren by including additionally an error correction code (ECC) encode component configured to encode the data according to at least one of a first error correction scheme (ECS) and a second ECS as part of performance of the error correction operation; and an ECC decode component configured to decode the data according to at least one of the first ECS and the second ECS as part of performance of the error correction operation.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to use an error correction scheme to encode and decode the data for error correction.

As per claim 12, Takefman et al., Pandey, Tortorelli et al. and Warren teach the additional limitations.
Takefman et al. teaches that the ECC encode component is configured to: receive unencoded data from the memory device; and encode the unencoded data such that a quantity of operations performed by the memory device on the data that comprises the plurality of uncorrected bits is reduced (para. 192, SHECC (Swizzler and Host ECC Checker and Generator) receives data, computes the ECC).
Warren teaches to encode the unencoded data according to the at least one of the first ECS and the second ECS (paragraph 22, the error correction encoding circuit is operable to encode write data using Reed Solomon encoding.)

As per claim 13, Takefman et al., Pandey, Tortorelli et al. and Warren teach the additional limitations.
Takefman et al. teach that the ECC decode component is configured to: receive the encoded data from the ECC encode component; and decode the encoded data such that a quantity of operations performed by the memory device on the data that comprises the plurality of uncorrected bits is reduced (para. 50, non-volatile memory; fig. 17, fig. 23, para. 158, host ECC checker and generator; para. 191, reads from the host-facing memory array, computes the ECC and compares, the ECC pass or fail flag; para. 195, the host may detect a valid internal bit error in the host-facing memory array, when an internal bit error is detected, the host tries to correct it).
Warren teaches to decode the encoded data according to the at least one of the first ECS and the second ECS (paragraph 22, to decode the data using Reed Solomon decoding).

As per claim 14, Takefman et al., Pandey, Tortorelli et al. and Warren teach the additional limitations.
Warren teaches that the at least one of the first ECS and the second ECS comprises at least one of a soft input ECS, a hard input ECS, and an iterative ECS (paragraph 22, Reed Solomon decoding (iterative soft-decision decoding algorithm)).

Claims 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM), in view of Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”), CHOI (US 20170300239 A1, “MEDIA CONTROLLER AND DATA STORAGE APPARATUS INCLUDING THE SAME”) and Tortorelli et al. (US 9799381 B1, Double-polarity memory read).

As per claim 15, Takefman et al. teach an apparatus, comprising: a non-volatile memory (NVM) device that is devoid of error correction circuitry; data that comprises a plurality of uncorrected bits from the memory device, wherein the data contains at least one error; cause the data that comprises the plurality of uncorrected bits to be transferred to error correction logic, wherein the error correction logic comprises circuitry external to the memory device; send a command to the error correction logic to cause the error correction component to initiate an initial error correction operation on the data that comprises the plurality of uncorrected bits (para. 50, non-volatile memory; fig. 17, fig. 23, para. 158, host ECC checker and generator; para. 188, the Swizzler and Host ECC Checker and Generator (SHECC) performs ECC calculations to protect/validate data going to the host; para. 191, reads from the host-facing memory array, computes the ECC and compares, the ECC pass or fail flag; para. 195, the host may detect a valid internal bit error in the host-facing memory array, when an internal bit error is detected, the host tries to correct it).
However Takefman et al. do not explicitly teach to determine an acceptable error range for the data based at least in part on an application associated with the data; to initiate an initial error correction operation on the data based at least in part on the acceptable error range.
Pandey in an analogous art teaches to determine an acceptable error range for the data based at least in part on an application associated with the data; to initiate an initial error correction operation on the data based at least in part on the acceptable error range (paragraph 49, BER rate requirement for an application decreased, a higher BER is acceptable, error correction is adjusted to adapt to changes in the error management requirement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication with the teachings of Pandey by including additionally to determine an acceptable error range for the data based at least in part on an application associated with the data; to initiate an initial error correction operation on the data based at least in part on the acceptable error range.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to correct errors in the data as needed by allowable errors for the application.
Takefman et al. and Pandey do not explicitly teach a media controller coupled
to the NVM memory device, wherein the media controller is configured to request data from the memory device.
CHOI in an analogous art teaches a media controller coupled to the NVM memory device (fig. 1, paragraph 23, the media controller, coupled, the memory device), wherein the media controller is configured to request data from the memory device (paragraph 23, media controller generates a command to read data from memory device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication and Pandey’s Patent Application Publication with the teachings of CHOI by including additionally a media controller coupled to the NVM memory device, wherein the media controller is configured to request data from the memory device.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide read data to the host.
Takefman et al., Pandey and CHOI do not explicitly teach a memory non-volatile
(NVM) device comprising a plurality of memory cells that have a respective single chalcogenide material that serves as a switch and storage element for each of the memory cells.
Tortorelli et al. in an analogous art teach that a memory non-volatile (NVM) device comprising a plurality of memory cells that have a respective single chalcogenide material that serves as a switch and storage element for each of the memory cells (col. 28, lines 33-35, the memory devices include arrays of self-selector memory cells with a chalcogenide glass to function as both a selector and storage element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication and CHOI’s Patent Application Publication with the teachings of Tortorelli et al. by including additionally a memory non-volatile (NVM) device comprising a plurality of memory cells that have a respective single chalcogenide material that serves as a switch and storage element for each of the memory cells
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide self-selecting memory cells.

As per claim 16, Takefman et al., Pandey, CHOI and Tortorelli et al. teach the additional limitations.
Takefman et al. teach performing an error correction operation on the data (fig. 17, fig. 23, para. 158, host ECC checker and generator; para. 191, reads from the host-facing memory array, computes the ECC and compares, the ECC pass or fail flag; para. 195, the host may detect a valid internal bit error in the host-facing memory array, when an internal bit error is detected, the host tries to correct it).
CHOI teaches that the media controller is configured to refrain from performing an error correction operation on the data (paragraph 23, media controller, read data, transmits the response packet (data) to the memory controller).

As per claim 17, Takefman et al., Pandey, CHOI and Tortorelli et al. teach the additional limitations.
Takefman et al. teach that the error correction logic is resident on a host computing system coupleable to the memory device (fig. 17, fig. 23, para. 158, host ECC checker and generator; para. 191, reads from the host-facing memory array, computes the ECC and compares, the ECC pass or fail flag; para. 195, the host may detect a valid internal bit error in the host-facing memory array, when an internal bit error is detected, the host tries to correct it).
CHOI in an analogous art teaches a media controller coupled to the memory device (paragraph 23, the media controller, coupled, the memory device).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”), CHOI (US 20170300239 A1, “MEDIA CONTROLLER AND DATA STORAGE APPARATUS INCLUDING THE SAME”) and Tortorelli et al. (US 9799381 B1, Double-polarity memory read) as applied to claim 15 above, and further in view of Liu et al. (US 20130227199 A1, “FLASH MEMORY STORAGE SYSTEM AND ACCESS METHOD”) and Park et al. (US 20100176365 A1, “RESISTANCE VARIABLE MEMORY DEVICES AND METHODS OF FABRICATING THE SAME”).

As per claim 18, Takefman et al., Pandey, CHOI and Tortorelli et al. substantially teach the claimed invention described in claim 15 (as rejected above).
However Takefman et al., Pandey, CHOI and Tortorelli et al. do not explicitly teach that the media controller is configured to encode the data according to an error correction scheme such that a quantity of operations performed by a memory device on the data that comprises the plurality of uncorrected bits is reduced.
Liu et al. in an analogous art teach that the media controller is configured to encode the data according to an error correction scheme such that a quantity of operations performed by a memory device on the data that comprises the plurality of uncorrected bits is reduced (paragraph 22, the media controller includes a data encoding unit; paragraph 32, encoding scheme BCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication, CHOI’s Patent Application Publication and Tortorelli et al.’s patent with the teachings of Liu et al. by including additionally that the media controller is configured to encode the data according to an error correction scheme such that a quantity of operations performed by a memory device on the data that comprises the plurality of uncorrected bits is reduced.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to increase error correction throughput of the data.
Takefman et al., Pandey, CHOI, Tortorelli et al. and Liu et al. do not explicitly 
teach a resistance variable memory device.
Park et al. in an analogous art teach a resistance variable memory device (paragraph 10, a resistance variable memory device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication, CHOI’s Patent Application Publication, Tortorelli et al.’s patent and Liu et al.’s Patent Application Publication with the teachings of Park et al. by including additionally a resistance variable memory device.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide a memory device that can perform bit storage based on a change of bulk resistance.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”), CHOI (US 20170300239 A1, “MEDIA CONTROLLER AND DATA STORAGE APPARATUS INCLUDING THE SAME”), Tortorelli et al. (US 9799381 B1, Double-polarity memory read), Liu et al. (US 20130227199 A1, “FLASH MEMORY STORAGE SYSTEM AND ACCESS METHOD”) and Park et al. (US 20100176365 A1, “RESISTANCE VARIABLE MEMORY DEVICES AND METHODS OF FABRICATING THE SAME”) as applied to claim 18 above, and further in view of Warren (US 20110060968 A1, “Systems and Methods for Implementing Error Correction in Relation to a Flash Memory”) and Ray et al. (US 20170185343 A1, “SERIALIZING ACCESS TO FAULT TOLERANT MEMORY”).

As per claim 19, Takefman et al., Pandey, CHOI, Tortorelli et al., Liu et al. and Park et al. substantially teach the claimed invention described in claim 15 (as rejected above).
However Takefman et al., Pandey, CHOI, Tortorelli et al., Liu et al. and Park et al. do not explicitly teach that the error correction component is configured to decode the encoded data according to the error correction scheme as part of performing the error correction operation on the data.
Warren in an analogous art teach that the error correction component is configured to decode the encoded data according to the error correction scheme as part of performing the error correction operation on the data (paragraph 22, the error correction circuit is operable to decode data using Reed Solomon decoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication, CHOI’s Patent Application Publication, Tortorelli et al.’s patent, Liu et al.’s Patent Application Publication and Park et al.’s Patent Application Publication with the teachings of Warren by including additionally that the error correction component is configured to decode the encoded data according to the error correction scheme as part of performing the error correction operation on the data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to use an error correction scheme to decode the data for error correction.
Takefman et al., Pandey, CHOI, Tortorelli et al., Liu et al., Park et al. and 
Warren do not explicitly teach performing the error correction operation on the data responsive to receipt of the command from the media controller.
Ray et al. in an analogous art teach performing the error correction operation on the data responsive to receipt of the command from the media controller (paragraph 64, perform the error correction, media controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication, CHOI’s Patent Application Publication, Tortorelli et al.’s patent, Liu et al.’s Patent Application Publication, Park et al.’s Patent Application Publication and Warren’s Patent Application Publication with the teachings of Ray et al. by including additionally performing the error correction operation on the data responsive to receipt of the command from the media controller.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to correct errors in the received data.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US 20140237205 A1, SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM), Pandey (US 20200076532 A1, “PHYSICAL LAYER DEVICE AND METHOD FOR PERFORMING PHYSICAL LAYER OPERATIONS IN A COMMUNICATIONS NETWORK”), CHOI (US 20170300239 A1, “MEDIA CONTROLLER AND DATA STORAGE APPARATUS INCLUDING THE SAME”) and Tortorelli et al. (US 9799381 B1, Double-polarity memory read) as applied to claim 15 above, and further in view of Warren (US 20110060968 A1, “Systems and Methods for Implementing Error Correction in Relation to a Flash Memory”).

As per claim 20, Takefman et al., Pandey, CHOI and Tortorelli et al. substantially teach the claimed invention described in claim 15 (as rejected above).
However Takefman et al., Pandey, CHOI and Tortorelli et al. do not explicitly teach to encode the data according to an error correction scheme (ECS) as part of performance of the initial error correction operation; and decode the encoded data according to the ECS as part of performance of the initial error correction operation.
Warren in an analogous art teaches to encode the data according to an error correction scheme (ECS) as part of performance of the initial error correction operation; and decode the encoded data according to the ECS as part of performance of the initial error correction operation (paragraph 22, the error correction circuit is operable to encode write data using Reed Solomon encoding, and to decode read data using Reed Solomon decoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takefman et al.’s Patent Application Publication, Pandey’s Patent Application Publication, CHOI’s Patent Application Publication and Tortorelli et al.’s patent with the teachings of Warren by including additionally to encode the data according to an error correction scheme (ECS) as part of performance of the initial error correction operation; and decode the encoded data according to the ECS as part of performance of the initial error correction operation.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to use an error correction scheme to encode and decode the data for error correction.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamura (US 20030033567 A1, date published: 2003-02-13) discloses that a memory card includes a non-volatile memory, a memory controller for controlling the operation of the memory card. The memory controller is capable of providing an interface with outside according to a predetermined protocol, and performs error detection and correction of the memory information at regular time intervals or at the timing of connection of electric power supply, independently of reading out the memory information according to external access request. Therefore, it is possible to improve reliability of data retention in the non-volatile memory without the host device reading out the memory information from the non-volatile memory of the memory card (abstract).

Suda (US 20060282717 A1, date published: 2006-12-14) discloses that a memory device used attach to a host system includes a nonvolatile memory including a plurality of blocks, each of the blocks being a unit for data erasure and including a plurality of pages, each of the pages including a data section which stores first data supplied from the host system, and a redundancy section which stores at least second data used to manage the first data, a detection circuit which generates a first code used to detect a first error contained in the second data, and detects the first error based on the first code, and a correction circuit which generates a second code used to detect and correct a second error contained in the first data and the second data, and detects and corrects the second error based on the second code (abstract).

Lee et al. (US 20080222491 A1, date published: 2008-09-11) disclose that a method of transmitting data from a flash memory device to a host includes: detecting whether the data includes an error or not; performing an error correction operation for correcting the data having the error when the error exists in the data; and sequentially storing the data having the error and a plurality of subsequent read data without outputting. The storing of the data is performed during the performing of the error correction operation (abstract).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111